Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Foreign Priority Acknowledged
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 


Claim Objection
Claim 1 is objected to because of the following informalities:  it is unclear if “an antenna structure” on line 5 is the same “an antenna structure” claimed in line 3 of the claim. If the items are the same then the second occurrence should be replaced with - -the antenna structure- -. Appropriate correction is required.

Rejection under 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, 7, 8 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hyun (US-2017/0067973-A1).

Claim no
Claim feature
Prior art
Hyun (US-2017/0067973-A1)
1
A magnetic resonance (MR) local coil comprising: 

Hyun discloses a magnetic resonance (MR) local coil (7) comprising: 


an outer casing that is configured in a flexible manner and surrounds an inner area; 

an outer casing (71) that is configured in a flexible manner and surrounds an inner area; 

[item 71 is made from flexible material e.g. polyurethane foam, see para 52]


a frame for accommodating an antenna structure, the frame being configured in a rigid manner, at least in regions, and being connected to the outer casing in a fixed manner; and 

a frame (73) for accommodating an antenna structure (72), the frame (73) being configured in a rigid manner, at least in regions, and being connected to the outer casing (71) in a fixed manner; and 

[item 73 is made from rigid material, cf. ¶ [0051]]


an antenna structure comprising at least one MR antenna that is arranged in the inner area of the outer casing and is held in position by the frame.

an antenna structure (72) comprising at least one MR antenna (720) that is arranged in the inner area of the outer casing and is held in position by the frame (73).

5
The MR local coil of claim 1, wherein the outer casing has an opening for introducing the at least one MR antenna into the inner area of the outer casing.

The outer casing (71) in Hyun comprises of items 710 and 711 which form opening for introducing the MR antenna (72) into an inner area of the outer casing 71 as claimed.
7
The MR local coil of claim 5, wherein the outer casing has a flat top side, wherein the outer casing has a flat bottom side opposite the flat top side, wherein the flat top side and the flat bottom side are connected by multiple end faces, and wherein the opening is attached to one of the multiple end faces.

See Fig. 5-7in Hyun each of which shows the features of claim 7.
8
The MR local coil of claim 5, wherein the multiple end faces have a circumferentially uniform outer seam.

See Fig. 7 in Hyun which shows outer edges are zipped with a zipper which can be equated to the claimed uniform outer seam of claim 8.
14
A magnetic resonance apparatus comprising: at least one MR local coil, an MR local coil of the at least one MR local coil comprising: an outer casing that is configured in a flexible manner and surrounds an inner area; a frame for accommodating an antenna structure, the frame being configured in a rigid manner, at least in regions, and being connected to the outer casing in a fixed manner; and an antenna structure comprising at least one MR antenna that is arranged in the inner area of the outer casing and is held in position by the frame.

See treatment of claim 1 as being anticipate by Hyun, above, for independent claim 14.




Claims 1, 5-7 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi (US-2017/0074955-A1).

Claim no
Claim feature
Prior art
Choi (US-2017/0074955-A1)
1
A magnetic resonance (MR) local coil comprising: 

Choi discloses a magnetic resonance (MR) local coil (500) comprising: 

[see Fig. 5 in Choi]

an outer casing that is configured in a flexible manner and surrounds an inner area; 

an outer casing (510, 520) that is configured in a flexible manner and surrounds an inner area; 

[items 510, 520 are flexible, see para 59 in Choi]


a frame for accommodating an antenna structure, the frame being configured in a rigid manner, at least in regions, and being connected to the outer casing in a fixed manner; and 

a frame (511) for accommodating an antenna structure (550), the frame (511) being configured in a rigid manner, at least in regions, and being connected to the outer casing (510, 520) in a fixed manner; and 

[item 511 is made from rigid material, cf. ¶ [0051]]
[item 511 is connected to item 510, see Fig. 5]


an antenna structure comprising at least one MR antenna that is arranged in the inner area of the outer casing and is held in position by the frame.

an antenna structure (550) comprising at least one MR antenna (550) that is arranged in the inner area of the outer casing and is held in position by the frame (511).

[the handle 511 holds the coil 500 including the casing (510, 520)  in position]

5
The MR local coil of claim 1, wherein the outer casing has an opening for introducing the at least one MR antenna into the inner area of the outer casing.

The outer casing (510, 520) in Choi comprises of items 510 and 520 which form opening for introducing the MR antenna (550) into an inner area of the outer casing 71 as claimed.

[see an opening in item 510 to which the rigid handle 511 is attached and the item 550 is inserted therethrough]

6
The MR local coil of claim 5, wherein the frame borders the opening.

See Fig. 5 in Choi which shows the handle 511 borders the opening in 510.
7
The MR local coil of claim 5, wherein the outer casing has a flat top side, wherein the outer casing has a flat bottom side opposite the flat top side, wherein the flat top side and the flat bottom side are connected by multiple end faces, and wherein the opening is attached to one of the multiple end faces.

See Fig. 5 in Choi each of which shows the features of claim 7.
14
A magnetic resonance apparatus comprising: at least one MR local coil, an MR local coil of the at least one MR local coil comprising: an outer casing that is configured in a flexible manner and surrounds an inner area; a frame for accommodating an antenna structure, the frame being configured in a rigid manner, at least in regions, and being connected to the outer casing in a fixed manner; and an antenna structure comprising at least one MR antenna that is arranged in the inner area of the outer casing and is held in position by the frame.

See treatment of claim 1 as being anticipated by Choi, above, for independent claim 14.



Claims 1, 2, 12 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakuma (US-2003/0076101-A1).

Claim no
Claim feature
Prior art
Sakuma (US-2003/0076101-A1)
1
A magnetic resonance (MR) local coil comprising: 

Sakuma discloses a magnetic resonance (MR) local coil (304) comprising: 

[see Fig. 21 in Sakuma]

an outer casing that is configured in a flexible manner and surrounds an inner area; 

an outer casing (366) that is configured in a flexible manner and surrounds an inner area; 

[item 366 is flexible as the structure 304 is flexible and it surrounds items 262 and item 360]


a frame for accommodating an antenna structure, the frame being configured in a rigid manner, at least in regions, and being connected to the outer casing in a fixed manner; and 

a frame (362) for accommodating an antenna structure (360), the frame (362) being configured in a rigid manner, at least in regions, and being connected to the outer casing (366) in a fixed manner; and 

[item 362 is made from a reasonably rigid material as it only can be bendable at the notches 364, cf. ¶ [0095]]
[item 362 is connected to item 366, see Fig. 21]


an antenna structure comprising at least one MR antenna that is arranged in the inner area of the outer casing and is held in position by the frame.

an antenna structure (360) comprising at least one MR antenna (360) that is arranged in the inner area of the outer casing and is held in position by the frame (362).

[the shape defining member 362 holds the coil structure 304 including shock absorbing member 366 in position]

2
The MR local coil of claim 1, wherein the frame has multiple break points.

See the break points (364) in Sakuma, cf. Fig. 21
12
The MR local coil of claim 1, wherein the MR local coil comprises a cover that is detachably fastened to the outer casing in the region of the frame.

See cover (368) in Sakuma.
14
A magnetic resonance apparatus comprising: at least one MR local coil, an MR local coil of the at least one MR local coil comprising: an outer casing that is configured in a flexible manner and surrounds an inner area; a frame for accommodating an antenna structure, the frame being configured in a rigid manner, at least in regions, and being connected to the outer casing in a fixed manner; and an antenna structure comprising at least one MR antenna that is arranged in the inner area of the outer casing and is held in position by the frame.

See treatment of claim 1 as being anticipated by Sakuma, above, for independent claim 14.

15
A method for producing a magnetic resonance (MR) local coil, the MR local coil comprising an outer casing that is configured in a flexible manner and surrounds an inner area, a frame for accommodating an antenna structure, the frame being configured in a rigid manner, at least in regions, and being connected to the outer casing in a fixed manner, and an antenna structure comprising at least one MR antenna that is arranged in the inner area of the outer casing and is held in position by the frame, wherein the frame has multiple intended break points, the method comprising: breaking the frame at the multiple intended break points; and introducing the antenna structure into the inner area of the outer casing along the multiple break points.

Sakuma meets the steps of the method claim 15 as it breaks the frame (362) at multiple break points (364) and introduces antenna structure (360) within an outer casing (368), cf. Fig. 21


Allowable Subject Matter
Claims 3-4 and 9-11 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Potential Prior Art not relied upon
 	Prior art reference, DE-202020104846, submitted by the Applicant, [cf. IDS], published on 23 Sept. 2020 before the foreign priority date 20 Nov. 2020 of instant application. The prior art document is from the same Applicant (Siemens Healthcare GmbH) and within 1-year grace period.  Therefore, it falls under 102(b)(1) Exceptions and cannot be applied against instant claims even though the prior art document discloses claimed features of instant claims that are not found in other references. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to G.M. HYDER whose telephone number is (571)270-3896.  The examiner can normally be reached on M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


G.M. HYDER
Primary Examiner
Art Unit 2852


/G.M. A HYDER/Primary Examiner, Art Unit 2852